UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 17-1161


JOHN S. STRITZINGER,

                     Plaintiff - Appellant,

              v.

BRIAN MOYNIHAN, Bank of America; KATHRYN RUEMELLER, Whitehouse;
LOWELL MCADAM, Verizon; KATHERINE WRIGHT; UNITED STATES
ATTORNEY-SC; US SUPREME COURT CLERK; SUPPLY CHAIN
PARTNERS,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Chief District Judge. (3:15-cv-04447-TLW)


Submitted: June 22, 2017                                          Decided: June 26, 2017


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John S. Stritzinger, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John S. Stritzinger seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation to dismiss his complaint for failing to comply with a

court order. We dismiss the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal

must be filed no more than 60 days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on May 27, 2016. The notice

of appeal was filed on February 2, 2017. Because Stritzinger failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal period, we deny leave to

proceed in forma pauperis, deny Stritzinger’s pending motions, and dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                               DISMISSED




                                             2